 1
                                                     The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10

11

12
     CITY OF ISSAQUAH, a municipal
     corporation,                                  No. 2:18-cv-00910-RSM
13
                                   Plaintiff,      STIPULATED MOTION AND
14                                                 ORDER FOR DISMISSAL WITH
           v.                                      PREJUDICE OF KULCHIN
15                                                 FOUNDATION DRILLING
     ORA TALUS 90, LLC, a Delaware limited         COMPANY
16
     liability company; and RESMARK EQUITY
17   PARTNERS, LLC, a Delaware limited liability
     company,                                      NOTE ON MOTION CALENDAR:
                                                   June 23, 2021
18
                                Defendants.
19
     ORA TALUS 90, LLC, a Delaware limited
20   liability company; and RESMARK EQUITY
     PARTNERS, LLC, a Delaware limited liability
21
     company,
22
                      Third-Party Plaintiffs,
23
           v.
24
     TERRA TALUS LLC, a Washington limited
25   liability company; ELEMENT RESIDENTIAL
     INC., a Washington corporation; JOSHUA
26

     STIPULATED MOTION AND ORDER FOR                    OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                    701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 1                          SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                 PHONE: (206) 623-3427
                                                               FAX: (206) 682-6234
 1   FREED, an individual; J.R. HAYES & SONS,
     INC., A Washington corporation; and TERRA
 2
     ASSOCIATES, INC., a Washington
 3   corporation,

 4                    Third-Party Defendants.

 5   TALUS 7 & 8 INVESTMENT, LLC, a
     Washington limited liability company; J.R.
 6   HAYES & SONS, INC., a Washington
     corporation,
 7

 8                     Fourth-Party Plaintiffs,

 9          v.

10   KULCHIN FOUNDATION DRILLING
     COMPANY, a Washington corporation; and
11   BIG MOUNTAIN ENTERPRISE, LLC, a
     Washington limited liability company,
12

13                   Fourth-Party Defendants.

14

15   AND RELATED COUNTERCLAIMS AND
     CROSSCLAIMS
16

17
            The Parties hereby stipulate that due to the absence of evidence and/or expert opinion
18
     that Kulchin Foundation Drilling Company contributed in any way to, or could be at fault for,
19

20
     the earth movement on Talus Parcel 9 occurring the fall of 2015, Kulchin should be dismissed

21   from this case with prejudice and without costs to any Party.

22   ///
23   ///
24
     ///
25
     ///
26

     STIPULATED MOTION AND ORDER FOR                            OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                             701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 2                                   SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                          PHONE: (206) 623-3427
                                                                        FAX: (206) 682-6234
 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
            DATED this 23rd day of June, 2021
 3
     OLES MORRISON RINKER & BAKER LLP                      WILLIAMS, KASTNER & GIBBS PLLC
 4
     By: /s/ Ryan M. Gilchrist                             By: /s/ Erin J. Varriano via e-mail authorization
 5   Bradley L. Powell, WSBA 11158                         Dean G. Von Kallenbach, Esq. WSBA #12870
     Ryan M. Gilchrist, WSBA 50629                         Theresa Rava, Esq. WSBA #53159
 6   701 Pike Street, Suite 1700                           Erin J. Varriano, Esq. WSBA #40572
     Seattle, WA 98101-3930                                601 Union Street, Suite 4100
 7   Telephone: 206-623-3427                               Seattle, WA 98101-2380
     Facsimile:: 206-682-6234                              Telephone: 206-628-6600
 8   Email: powell@oles.com;                               Facsimile: 206-628-6611
     Email: gilchrist@oles.com                             E-mail: DVonKallenbach@williamskastner.com
 9   Attorneys for Third-Party Defendant Kulchin                    evarriano@williamskastner.com
                                                           Attorneys for Third-party Defendants Element
10                                                         Residential, Inc., Terra Talus, LLC, and Joshua
                                                           Freed
11
     CAIRNCROSS & HEMPELMANN, P.S.
12                                                         PREG O’DONNELL & GILLETT PLLC
     By: /s/ Terence J. Scanlan via e-mail authorization
13   Terence J. Scanlan, Esq. WSBA #18487                  By: /s/ John K. Butler via e-mail authorization
     Patricia A. Laughman, Esq. WSBA #46716                John K. Butler, WSBA #28528
14   524 Second Avenue, Suite 500                          Stephanie Ballard, WSBA #49268
     Seattle, WA 98104-2323                                901 5th Avenue, Suite 3400
15   Telephone: 206-623-6501                               Seattle WA 98164
     Facsimile: 206-447-1973                               Telephone: 206-287-1775
16   Email: tscanlan@cairncross.com                        Email: jbutler@pregodonnell.com
     Email: plaughman@cairncross.com                       Email: sballard@pregodonnell.com
17   Attorneys for Plaintiff/Counter-Defendant City of     Attorneys for Third-party Defendant / Fourth-
     Issaquah                                              Party Plaintiff J.R. Hayes & Sons, Inc.:
18

19   HARRIGAN LEYH FARMER & THOMSEN,                       FLOYD PFLUEGER & RINGER, P.S.
     LLP
20                                                         By: /s/ Douglas K. Weigel via e-mail authorization
     By: /s/ Tyler L. Farmer via e-mail authorization       Douglas K. Weigel, WSBA #27192
21   Arthur W. Harrigan, Jr., Esq. WSBA #1751               Amanda D. Daylong, WSBA #48013
     Tyler L. Farmer, Esq. WSBA #39912                      200 W. Thomas Street, Suite 500
22   999 Third Avenue, Suite 4400                           Seattle, WA 98119
     Seattle, WA 98104                                      Telephone: 206-441-4455
23   Telephone: 206-623-1700                                Email: dweigel@floyd-ringer.com
     Facsimile: (206) 623-8717                              Email: adaylong@floyd-ringer.com
24   Email: arthurh@harriganleyh.com                        Attorneys for Big Mountain Enterprises
     Email: tylerf@harriganleyh.com
25   Attorneys for Defendants/ Counterclaimants
     ORA Talus 90, LLC and Resmark Equity
26   Partners, LLC

     STIPULATED MOTION AND ORDER FOR                                  OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                                   701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 3                                         SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                                PHONE: (206) 623-3427
                                                                              FAX: (206) 682-6234
 1   BROWN WHITE & OSBORN LLP                            WILSON SMITH COCHRAN DICKERSON

 2   By: /s/ Cynthia M. Cohen via e-mail authorization   By: /s/ Whitney L.C. Smith via e-mail authorization
     Cynthia M. Cohen, Admitted Pro Hac Vice              Whitney L.C. Smith, WSBA #21159
 3   333 S. Hope Street, Suite 4000                       Brian Buron, WSBA #27206
     Los Angeles, CA 90071                                901 5th Ave., Suite 1700
 4   Telephone: 213-613-0500                              Seattle, WA 98164-2050
     Facsimile: 213-613-0550                              Telephone: 206-623-4100
 5   E-Mail: ccohen@brownwhitelaw.com                     Facsimile: 206-623-9273
     Attorneys for ORA Talus 90, LLC and Resmark          Email: smithw@wscd.com
 6   Equity Partners, LLC                                 Email: buron@wscd.com
                                                          Attorneys for Terra Talus, LLC
 7

 8   FOSTER GARVEY PC                                    CLEMENT & DROTZ, PLLC

 9   By: /s/ Jack P. Zahner via e-mail authorization     By: /s/ W. Scott Clement via e-mail authorization
     Jack P. Zahner, WSBA #24505                         W. Scott Clement, Esq. WSBA #16243
10   1111 Third Avenue, Suite 3000                        Rachel Staines, Esq. WSBA #55252
     Seattle, WA 98101                                   100 W. Harrison Street, Suite N350
11   Telephone: 206-447-2886                             Seattle, WA 98119
     Email: jack.zahner@foster.com                       Telephone: 206-448-2565
12   Attorneys for J.R. Hayes & Sons, Inc, Talus 7 &     Facsimile: 206-448-2235
     8, LLC, and Talus Management Services LLC           Email: sclement@clementdrotz.com
13                                                       Email: rstaines@clementdrotz.com
                                                         Attorneys for Third-party Defendants Element
14                                                       Residential, Inc., Terra Talus, LLC, and Joshua
                                                         Freed
15

16   FORSBERG & UMLAUF, P.S.                             KEATING, BUCKLIN & MCCORMACK,
                                                         INC., P.S.
17   By: /s/ A. Grant Lingg via e-mail authorization
     A. Grant Lingg, WSBA #24227                         By: /s/ Michael C. Walter via e-mail authorization
18   901 Fifth Avenue, Suite 1400                        Michael C. Walter, WSBA #15044
     Seattle, WA 98164                                   Jeremy W. Culumber, WSBA #35423
19   Telephone: 206-689-8500                             801 Second Avenue, Suite 1210
     Facsimile: 206-689-8501                             Seattle, WA 98104
20   Email: glingg@foum.law                              Telephone: 206-623-8861
     Attorneys for Third-party Defendant Terra           Email: mwalter@kbmlawyers.com
21   Associates, Inc.                                    Email: jculumber@kbmlawyers.com
                                                         Attorneys for the City of Issaquah
22

23

24

25

26

     STIPULATED MOTION AND ORDER FOR                                 OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                                 701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 4                                       SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                              PHONE: (206) 623-3427
                                                                            FAX: (206) 682-6234
 1   STOEL RIVES LLP

 2   By: /s/ Patrick Mullaney via e-mail authorization
     Patrick Mullaney, WSBA #21982
 3   600 University Street, Suite 3600
     Seattle, WA 98101
 4   Telephone: 206-624-0900
     Facsimile: 206-386-7500
 5   Email: Patrick.mullaney@stoel.com
     Attorneys for J.R. Hayes & Sons, Inc,
 6   Talus 7 & 8, LLC, and Talus Management
     Services LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER FOR                     OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                     701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 5                           SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                  PHONE: (206) 623-3427
                                                                FAX: (206) 682-6234
 1
                                               ORDER
 2
            Based on the foregoing stipulation of the Parties, IT IS ORDERED:
 3

 4          All causes of action against Kulchin Foundation Drilling Company are dismissed

 5   with prejudice and without costs to any party.
 6          DATED this 24th day of June, 2021.
 7

 8

 9

10
                                                  A
                                                  RICARDO S. MARTINEZ
11                                                CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER FOR                         OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                         701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 6                               SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                      PHONE: (206) 623-3427
                                                                    FAX: (206) 682-6234
 1   Presented by:
 2   OLES MORRISON RINKER & BAKER LLP                       WILLIAMS, KASTNER & GIBBS PLLC

 3   By: /s/ Ryan M. Gilchrist                              By: /s/ Erin J. Varriano via e-mail authorization
     Bradley L. Powell, WSBA 11158                          Dean G. Von Kallenbach, Esq. WSBA #12870
 4   Ryan M. Gilchrist, WSBA 50629                          Erin J. Varriano, Esq. WSBA #40572
     701 Pike Street, Suite 1700                            601 Union Street, Suite 4100
 5   Seattle, WA 98101-3930                                 Seattle, WA 98101-2380
     Telephone: 206- 623-3427                               Telephone: 206-628-6600
 6   Facsimile: 206-682-6234                                Facsimile: 206-628-6611
     Email: powell@oles.com                                 E-mail: DVonKallenbach@williamskastner.com
 7   Email: gilchrist@oles.com                                      evarriano@williamskastner.com
     Attorneys for Third-Party Defendant Kulchin           Attorneys for Third-party Defendants Element
 8                                                         Residential, Inc., Terra Talus, LLC, and
                                                           Joshua Freed
 9
     CAIRNCROSS & HEMPELMANN, P.S.
10                                                          PREG O’DONNELL & GILLETT PLLC
     By: /s/ Terence J. Scanlan via e-mail authorization
11   Terence J. Scanlan, Esq. WSBA #18487                  By: /s/ John K. Butler via e-mail authorization
     Patricia A. Laughman, Esq. WSBA #46716                John K. Butler, WSBA #28528
12   524 Second Avenue, Suite 500                          Stephanie Ballard, WSBA #49268
     Seattle, WA 98104-2323                                901 5th Avenue, Suite 3400
13   Telephone: 206-623-6501                               Seattle WA 98164
     Facsimile: 206-447-1973                               Telephone: 206-287-1775
14   Email: tscanlan@cairncross.com                        Email: jbutler@pregodonnell.com
     Email: plaughman@cairncross.com                       Email: sballard@pregodonnell.com
15   Attorneys for Plaintiff/Counter-Defendant City of     Attorneys for Third-party Defendant / Fourth-
     Issaquah                                               Party Plaintiff J.R. Hayes & Sons, Inc.
16   HARRIGAN LEYH FARMER & THOMSEN,                       FLOYD PFLUEGER & RINGER, P.S.
     LLP
17
     By: /s/ Tyler L. Farmer via e-mail authorization       By: /s/ Douglas K. Weigel via e-mail authorization
18   Arthur W. Harrigan, Jr., Esq. WSBA #1751               Douglas K. Weigel, WSBA #27192
     Tyler L. Farmer, Esq. WSBA #39912                      Amanda D. Daylong, WSBA #48013
19   999 Third Avenue, Suite 4400                           200 W. Thomas Street, Suite 500
     Seattle, WA 98104                                      Seattle, WA 98119
20   Telephone: 206-623-1700                                Telephone: 206-441-4455
     Facsimile: (206) 623-8717                              Email: dweigel@floyd-ringer.com
21   Email: arthurh@harriganleyh.com                        Email: adaylong@floyd-ringer.com
     Email: tylerf@harriganleyh.com                         Attorneys for Big Mountain Enterprises
22   Attorneys for Defendants/ Counterclaimants
     ORA Talus 90, LLC and Resmark Equity
23   Partners, LLC:

24
     BROWN WHITE & OSBORN LLP                               WILSON SMITH COCHRAN DICKERSON
25
     By: /s/ Cynthia M. Cohen via e-mail authorization     By: /s/ Whitney L.C. Smith via e-mail authorization
26

      STIPULATED MOTION AND ORDER FOR                                    OLES MORRISON RINKER & BAKER LLP
      DISMISSAL WITH PREJUDICE OF KULCHIN                                     701 PIKE STREET, SUITE 1700
      FOUNDATION DRILLING COMPANY- 7                                           SEATTLE, WA 98101-3930
      USDC No. 18-cv-00910 RSM                                                  PHONE: (206) 623-3427
                                                                                 FAX: (206) 682-6234
 1   Cynthia M. Cohen, Admitted Pro Hac Vice             Whitney L.C. Smith, WSBA #21159
     333 S. Hope Street, Suite 4000                      Brian Buron, WSBA #27206
 2   Los Angeles, CA 90071                               901 5th Ave., Suite 1700
     Telephone: 213-613-0500                             Seattle, WA 98164-2050
 3   Facsimile: 213-613-0550                             Telephone: 206-623-4100
     E-Mail: ccohen@brownwhitelaw.com                    Facsimile: 206-623-9273
 4   Attorneys for ORA Talus 90, LLC and Resmark         Email: smithw@wscd.com
     Equity Partners, LLC                                Email: buron@wscd.com
 5                                                       Attorneys for Terra Talus, LLC

 6

 7   FOSTER GARVEY PC                                    CLEMENT & DROTZ, PLLC

 8   By: /s/ Jack P. Zahner via e-mail authorization     By: /s/ W. Scott Clement via e-mail authorization
     Jack P. Zahner, WSBA #24505                         W. Scott Clement, Esq. WSBA #16243
 9   1111 Third Avenue, Suite 3000                        Rachel Staines, Esq. WSBA #55252
     Seattle, WA 98101                                   100 W. Harrison Street, Suite N350
10   Telephone: 206-447-2886                             Seattle, WA 98119
     Email: jack.zahner@foster.com                       Telephone: 206-448-2565
11   Attorneys for J.R. Hayes & Sons, Inc, Talus 7 &     Facsimile: 206-448-2235
     8, LLC, and Talus Management Services LLC           Email: sclement@clementdrotz.com
12                                                       Email: rstaines@clementdrotz.com
                                                         Attorneys for Third-party Defendants Element
13                                                       Residential, Inc., Terra Talus, LLC, and
                                                         Joshua Freed
14

15
                                                         KEATING, BUCKLIN & MCCORMACK,
16   FORSBERG & UMLAUF, P.S.                             INC., P.S.

17   By: /s/ A. Grant Lingg via e-mail authorization     By: /s/ Michael C. Walter via e-mail authorization
     A. Grant Lingg, WSBA #24227                         Michael C. Walter, WSBA #15044
18   901 Fifth Avenue, Suite 1400                        Jeremy W. Culumber, WSBA #35423
     Seattle, WA 98164                                   801 Second Avenue, Suite 1210
19   Telephone: 206-689-8500                             Seattle, WA 98104
     Facsimile: 206-689-8501                             Telephone: 206-623-8861
20   Email: glingg@foum.law                              Email: mwalter@kbmlawyers.com
     Attorneys for Third-party Defendant Terra           Email: jculumber@kbmlawyers.com
21   Associates, Inc.                                    Attorneys for the City of Issaquah

22

23   STOEL RIVES LLP

24   By: /s/ Patrick Mullaney via e-mail authorization
     Patrick Mullaney, WSBA #21982
25   600 University Street, Suite 3600
     Seattle, WA 98101
26

     STIPULATED MOTION AND ORDER FOR                                  OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                                   701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 8                                         SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                                PHONE: (206) 623-3427
                                                                              FAX: (206) 682-6234
 1   Telephone: 206-624-0900
     Facsimile: 206-386-7500
 2   Email: Patrick.mullaney@stoel.com
     Attorneys for J.R. Hayes & Sons, Inc,
 3   Talus 7 & 8, LLC, and Talus Management
     Services LLC
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER FOR          OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN          701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 9                SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                       PHONE: (206) 623-3427
                                                     FAX: (206) 682-6234
 1                                DECLARATION OF SERVICE
 2
            I, Catherine A. Trimbour, hereby declare that on this day I electronically filed the
 3
     foregoing document with the Clerk of the Court using the CM/ECF system, which will
 4
     send notification of such filing to the attorneys of record.
 5
            DATED at Seattle, Washington, this 23rd day of June, 2021.
 6

 7
                                                     /s/ Catherine A. Trimbour
 8                                                  Catherine A. Trimbour, Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER FOR                                OLES MORRISON RINKER & BAKER LLP
     DISMISSAL WITH PREJUDICE OF KULCHIN                                701 PIKE STREET, SUITE 1700
     FOUNDATION DRILLING COMPANY- 10                                     SEATTLE, WA 98101-3930
     USDC No. 18-cv-00910 RSM                                             PHONE: (206) 623-3427
                                                                           FAX: (206) 682-6234
